Christian, J.,
dissenting:
I feel constrained to dissent from the majority opinion of the court.
The deposit of the four hundred dollars by LeCato is admittedly a condition precedent to the obligation of the contract and Hopkins was not bound until that deposit was made.
The statement made by Baker, agent of LeCato, to Hopkins at the time the contract was delivered, “that *787the one dollar (per barrel) deposit was to be put up as soon as the contract went in” shows that the intent of the parties was that the delivery of the contract was conditional and the parol evidence rule is inapplicable •thereto, hence the evidence was clearly admissible. 20 A. L. R., note page 424, Whitaker v. Lane, 128 Va. 317, 104 S. E. 252, 11 A. L. R. 1157, decided that paroí evidence was admissible to show a deed and notes complete upon their face were delivered upon condition that the Corporation Commission would grant an amendment to the charter of the Peninsular Bank and is .authority for the rule that evidence dehors the written ■contract can be introduced to show the delivery conditional.
The time of performance of the contract was defi-mitely fíxéd in the contract, and the deposit of the four hundred dollars, when the contract went in, was consistent with the writing, and was neither inconsistent with nor contradictory of the same, therefore it might have been shown by parol. Rector v. Hancock, 127 Va. 101, 102 S. E. 663.
The trial court instructed the jury that the deposit had to be made at the time of the execution of the contract or within a reasonable time thereafter. There was no evidence before the jury as to what was a reasonable ■time to enable LeCato to make the deposit and the jury was permitted to determine that one hundred and three days ■after the signing and delivery of the contract, and three ■days before the delivery of the potatoes was to begin, was ■a reasonable time to enable LeCato to make the deposit.
The jury evidently misconstrued the instruction, in that the deposit did not give vitality to the contract •obligation of Hopkins, but that it was a mere security which could be deposited at any time before delivery was to bégin. Freedom of contract in law permits par*788ties to arbitrarily agree upon any act as a condition precedent to the obligation of either party, which must be strictly performed, and courts nor juries have any power to consider the wisdom or consequences of the condition, but must enforce the contract according to its terms.
It is true Hopkins could waive the condition precedent, but he did not do so, for when he found the deposit was not made until June 28, 1920, he refused to deliver the potatoes, and LeCato never brought his suit until two years thereafter.
Nor does the fact that Hopkins never inquired about the deposit until the day it was made estop him from standing upon his legal rights under his agreement, and denying all obligation under the contract.
I think the verdict should have been set aside and judgment entered for the defendants.